UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 99-1186



BRUCE L. HOFFMAN,

                                               Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Lacy H. Thornburg, District
Judge. (CA-97-315-1)


Submitted:   August 5, 1999                 Decided:   August 10, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bruce L. Hoffman, Appellant Pro Se. Clifford Carson Marshall, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bruce L. Hoffman appeals the district court’s order dismissing

his civil action.    We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.       Accordingly, we affirm on the

reasoning of the district court. See Hoffman v. United States, No.

CA-97-315-1   (W.D.N.C.   Dec.   8,   1998).   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                AFFIRMED




                                      2